
	
		II
		112th CONGRESS
		1st Session
		S. 1292
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to consider the impact on employment levels and economic
		  activity prior to issuing a regulation, policy statement, guidance document,
		  endangerment finding, or other requirement, implementing any new or
		  substantially altered program, or denying any permit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Protection Act of
			 2011.
		2.Impacts of EPA
			 regulatory activity on employment and economic activity
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(2)De minimis
			 negative impactThe term de minimis negative impact
			 means—
					(A)with respect to
			 employment levels, a loss of more than 100 jobs, subject to the condition that
			 any offsetting job gains that result from the hypothetical creation of new jobs
			 through new technologies or government employment may not be used to offset the
			 job loss calculation; and
					(B)with respect to
			 economic activity, a decrease in economic activity of more than $1,000,000
			 during any calendar year, subject to the condition that any offsetting economic
			 activity that results from the hypothetical creation of new economic activity
			 through new technologies or government employment may not be used in the
			 economic activity calculation.
					(b)Analysis of
			 impacts of actions on employment and economic activity
				(1)AnalysisPrior to promulgating any regulation or
			 other requirement, issuing any policy statement, guidance document, or
			 endangerment finding, implementing any new or substantially altered program, or
			 denying any permit, the Administrator shall analyze the impact on employment
			 levels and economic activity, disaggregated by State, of the regulation,
			 requirement, policy statement, guidance document, endangerment finding,
			 program, or permit denial.
				(2)Economic
			 models
					(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 use the best available economic models.
					(B)Annual GAO
			 reportNot later than December 31, 2011, and annually thereafter,
			 the Comptroller General of the United States shall submit to the Committee on
			 Environment and Public Works of the Senate and the Committee on Transportation
			 and Infrastructure of the House of Representatives a report on the economic
			 models used by the Administrator to carry out this subsection.
					(3)Availability of
			 informationWith respect to any regulation, requirement, policy
			 statement, guidance document, endangerment finding, program, or permit denial,
			 the Administrator shall—
					(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet website
			 of the Environmental Protection Agency; and
					(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post the analysis in the
			 Capitol of the State.
					(4)Clean Water Act
			 and other permitsEach
			 analysis under paragraph (1) shall include a description of estimated job
			 losses and decreased economic activity due to the denial of a permit, including
			 any permit denied under the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.).
				(c)Public
			 hearings
				(1)In
			 generalIf the Administrator
			 concludes under subsection (b)(1) that a regulation, requirement, policy
			 statement, guidance document, endangerment finding, program, or permit denial
			 will have more than a de minimis negative impact on employment levels or
			 economic activity in a State, the Administrator shall hold a public hearing in
			 each such State not less than—
					(A)30 days before the effective date of the
			 regulation, requirement, policy statement, guidance document, endangerment
			 finding, or program; or
					(B)48 hours before
			 the denial of a permit.
					(2)Time, location,
			 and selection
					(A)In
			 generalA public hearing required by paragraph (1) shall be held
			 at a convenient time and location for impacted residents.
					(B)LocationIn
			 selecting a location for a public hearing under subparagraph (A), the
			 Administrator shall give priority to locations in the State that will
			 experience the greatest number of job losses.
					(3)Citizen
			 suits
					(A)In
			 generalIf a public hearing is required by paragraph (1) with
			 respect to any State, and the Administrator fails to hold such a public hearing
			 in accordance with paragraphs (1) and (2), any resident of the State may bring
			 an action in any United States district court in the State to compel compliance
			 by the Administrator.
					(B)ReliefIf a resident prevails in an action against
			 the Administrator under subparagraph (A), the United States district
			 court—
						(i)shall enjoin the regulation, requirement,
			 policy statement, guidance document, endangerment finding, program, or permit
			 denial that is the subject of the action; and
						(ii)may
			 award reasonable attorneys' fees and costs.
						(C)AppealOn appeal of an injunction issued under
			 subparagraph (B)(i), a United States court of appeals—
						(i)shall require the
			 submission of briefs not later than 30 days after the date of filing of the
			 appeal;
						(ii)may
			 not stay the injunction prior to hearing oral arguments; and
						(iii)shall make a
			 final decision not later than 90 days after the date of filing of the
			 appeal.
						(d)NotificationIf the Administrator concludes under
			 subsection (b)(1) that a regulation, requirement, policy statement, guidance
			 document, endangerment finding, program, or permit denial will have more than a
			 de minimis negative impact on employment levels or economic activity in any
			 State, the Administrator shall provide a notice of the de minimis negative
			 impact to the congressional delegation, Governor, and legislature of the
			 affected State not later than—
				(1)45 days before
			 the effective date of the regulation, requirement, policy statement, guidance
			 document, endangerment finding, requirement, or program; or
				(2)7 days before the
			 denial of the permit.
				
